 



EXHIBIT 10.3

TD BANKNORTH INC.
NONQUALIFIED STOCK OPTION AGREEMENT
2003 EQUITY INCENTIVE PLAN



1.   GRANT OF OPTION:

     TD BANKNORTH INC. (the “Company”), granted to ___(the “Optionee”),
effective ___ ___, ___(the “Grant Date”), an option (the “Option”), to purchase
an aggregate of ___shares of the Company’s Common Stock, $0.01 par value
(“Shares” of “Stock”), at a price of $  per share. The Shares subject to the
Option are sometimes referred to as the “Option Shares.” The Option was granted
pursuant to the Company’s 2003 Equity Incentive Plan (the “Plan), and is subject
to the terms and conditions of this Agreement and of the Plan. Capitalized terms
not separately defined herein shall be defined as provided in the Plan. This
option is not intended to be an Incentive Stock Option as described in
Section 422 of the Internal Revenue Code of 1986 as amended (the “Code”).



2.   BASIC TERMS OF OPTION:



  (a)   Term: This Option shall extend from the Grant Date until the date
immediately preceding the tenth anniversary of the Grant Date (the “Expiration
Date”), provided that this Option shall only be exercisable as permitted in
Section 2(b) below.     (b)   Schedule of Exercisability: Except as otherwise
specifically provided in this Agreement, this Option shall become exercisable
pursuant to the following schedule:

            Years of Continuous     Percentage of the Option Shares Employment
with the Company     for which the or an Affiliate after the Grant Date    
Option may be Exercised        
Grant Date until the day before the first anniversary of the Grant Date
      0 %
 
         
First anniversary of the Grant Date until the day before the second anniversary
of the Grant Date
      33 %
 
         
Second anniversary of the Grant Date until the day before the third anniversary
of the Grant Date
      67 %
 
         
Third anniversary of the Grant Date and thereafter
      100 %

1



--------------------------------------------------------------------------------



 



For all purposes of this Option, (i) “employment” shall be defined in accordance
with the provisions of Treasury Regulations Section 1.421-7(h) (or any successor
regulations); and (ii) if this Option shall be assumed or a new option
substituted therefore in a transaction to which Section 424 of the Code applies,
employment by such assuming or substituted corporation (hereinafter called the
“Successor Corporation”) shall be considered for all purposes of this Option to
be employment by the Company or an Affiliate of the Company, as the case may be.
The Company and its Affiliates are referred to collectively as the “Group.” The
Option shall in all events expire on the Expiration Date (unless sooner
exercised or terminated) and may not be exercised at any time thereafter.



  (c)   Exercise Following Termination of Employment:



  (i)   If the Optionee ceases to be an employee of the Group on account of
death, Disability or Early Retirement (as those terms are defined below), then
(A) the Option, to the extent it has not yet become exercisable, shall become
exercisable, and (B) the Option shall remain exercisable until the earlier of
the first anniversary of the date the Optionee’s employment terminates or the
Expiration Date, and shall then expire.         For purposes of this Agreement,
“Disability” means that the Optionee: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. For purposes of this Agreement, “Early Retirement” means voluntary
termination of employment after (A) the Optionee has attained age 55 and (B)
either (1) has become eligible for a fully vested benefit under the Company’s
Retirement Plan, as amended (the “Retirement Plan”), or (2) if at the time of
retirement, the Optionee was employed by an Affiliate that is not an “Employer”
as defined in the Retirement Plan, would have become so eligible if his or her
Affiliate employer were an “Employer” as defined in the Retirement Plan.    
(ii)   If the Optionee ceases to be an employee of the Group on account of
Retirement (as defined below), then (A) the Option, to the extent it has not yet
become exercisable, shall become exercisable, and (B) the Option shall remain
exercisable until the earlier of the third anniversary of the date the
Optionee’s employment terminates or the Expiration Date, and shall then expire.

2



--------------------------------------------------------------------------------



 



      For purposes of this Agreement, “Retirement” means voluntary termination
of employment with the Group after the Optionee has (A) attained age 65 and (B)
either (1) has become eligible for a fully vested benefit under the Retirement
Plan, or (2) if at the time of retirement, the Optionee was employed by an
Affiliate that is not an “Employer” as defined in the Retirement Plan, would
have become so eligible if his or her Affiliate employer were an “Employer” as
defined in the Retirement Plan.     (iii)   If the Optionee ceases to be an
employee of the Group for any reason other than death, Disability, Early
Retirement or Retirement, the Option, to the extent not then exercisable, shall
expire immediately upon such termination, and, to the extent exercisable, shall
remain exercisable for ninety (90) days after such termination (but not beyond
the Expiration Date), and shall thereafter expire.



  (d)   Change of Control:

Notwithstanding any other provision of this Agreement, following a Change of
Control (as defined below), all Options shall become exercisable, as provided in
Section 12 of the Plan, and notwithstanding Section 2(c) above, in the event an
Optionee’s employment terminates, the Option shall remain exercisable until the
earlier of (i) the third anniversary of the date the Optionee’s employment
terminates, or (ii) the Expiration Date. For purposes of this Agreement, “Change
of Control” means a change in the ownership of The Toronto-Dominion Bank (“TD”)
or the Company, a change in the effective control of TD or the Company or a
change in the ownership of a substantial portion of the assets of TD or the
Company as provided under Section 409A of the Code, as amended from time to
time, and any Internal Revenue Service guidance, including Notice 2005-1, and
regulations issued in connection with Section 409A of the Code, except that
(i) any change in the ownership, effective control or ownership of a substantial
portion of the assets of the Company effected by TD and its affiliates shall be
excluded, and (2) any change in the ownership, effective control or ownership of
a substantial portion of the assets of TD shall be excluded if TD and its
affiliates are not a majority shareholder of the Company at the time of such
change.



3.   EXERCISE OF OPTION:

Subject to the conditions set forth in this Agreement, this Option may be
exercised by the Optionee’s delivery of written notice of exercise to the Clerk
of the Company, specifying the number of whole Option Shares to be purchased and
the purchase price to be paid therefor. The Optionee may purchase less than the
number of Option Shares covered hereby, provided that no partial exercise of
this Option may be for any fractional Share. The Company shall then schedule a
closing date as soon as practicable, but no later than thirty (30) business days
following receipt of such notice. Unless otherwise agreed by the “Committee,” as
that term is defined in the Plan, payment of the purchase price for

3



--------------------------------------------------------------------------------



 



Shares purchased upon exercise of the Option shall be made by delivery to the
Company of cash or a certified or bank check to the order of the Company in an
amount equal to the purchase price of such Shares; or by delivery of a properly
executed exercise notice, together with irrevocable instructions to a broker
directing the broker to sell the Shares and then to properly deliver to the
Company the amount of sale or loan proceeds to pay the exercise price, all in
accordance with the regulations of the Federal Reserve Board. As a condition to
any exercise of the Option, the Optionee shall make arrangement, reasonably
acceptable to the Company, for withholding of any tax or other amount required
to be withheld under applicable law in connection with the exercise of the
Option. The Company shall, upon payment of the option price for the number of
Shares purchased, and delivery of a subscription agreement in form satisfactory
to the Committee, make prompt delivery of such Shares to the Optionee, provided
that if any law or regulation requires the Company to take any action with
respect to such Shares before the issuance thereof, then the date of delivery of
such Shares shall be extended for the period necessary to complete such action.
No shares shall be issued and delivered upon exercise of any option unless and
until, in the opinion of counsel for the Company, any applicable registration
requirements of the Securities Act of 1933, any applicable listing requirements
of any national securities exchange on which stock of the same class is then
listed, or any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been fully complied
with.



4.   NONTRANSFERABILITY OF OPTION :



  (a)   During the Optionee’s lifetime, the Option may be exercised only by the
Optionee. The Option shall not be sold, transferred, assigned, pledged,
hypothecated, attached, executed upon or otherwise disposed of in any way
(whether by operation of law or otherwise), in whole or in part.     (b)   If
the Optionee should die while in the employment of the Group, the Option may be
exercised by the person designated in the Optionee’s will or, in the absence of
such designation, by the Optionee’s estate, to the extent provided herein.    
(c)   If the spouse of the Optionee has or shall have acquired a community
property interest in the Option, the Optionee (or permitted
successors-in-interest upon the Optionee’s death) may exercise the Option on
behalf of the spouse of the Optionee, or such spouse’s successor-in-interest.



5.   NO SPECIAL RIGHTS:

The Optionee shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this Option unless and until a certificate
representing such Shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.

4



--------------------------------------------------------------------------------



 



6.   WITHHOLDING TAXES:

The Company’s obligation to deliver Shares upon the exercise of this Option
shall be subject to the Optionee’s satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.



7.   MISCELLANEOUS:



  (a)   Except as provided herein, this Option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.
In the event that the Committee determines, after a review of Section 409A of
the Code and all applicable Internal Revenue Service guidance, that the Plan or
any provision thereof or Award thereunder should be amended to comply with
Section 409A of the Code, the Committee may amend the Plan and this Agreement to
make any changes required to comply with Section 409A of the Code.     (b)   All
rights and obligations of the Company and the Optionee are subject to the terms
and conditions of the Plan. In the event of any conflict between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall govern,
except as expressly set forth in Section 8 hereof. The number of Shares and the
exercise price are subject to adjustment as provided in the Plan.     (c)  
Neither Shares acquired on exercise of the Option, nor the Option, nor any
interest in either of them, may be sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with the terms, conditions and restrictions as set
forth in the Certificate of Incorporation of the Company, the Plan, applicable
federal and state securities laws or any other applicable laws or regulations or
listing requirements and the terms and conditions hereof.     (d)   Any
interpretation of the Committee of the provisions under the Plan and this
Agreement made in good faith shall be final and binding on all parties.    
(e)   The Optionee agrees that no member of the Committee or of the Board or the
Company or its subsidiaries or affiliates shall be personally liable for any
actions taken in good faith in connection with the Option or this Agreement.    
(f)   This Agreement, and the grant of Options described hereunder, shall not be
effective until this Agreement is executed by the Optionee.     (g)   This
Option shall be governed by and construed in accordance with the laws of the
State of Maine.

5



--------------------------------------------------------------------------------



 



8.   CONSENT TO AMENDED DEFINITION:

The Company and the Optionee expressly agree that, notwithstanding any provision
in the Plan or in any employment or retention agreement between the Company and
the Optionee to the contrary, the term “Change of Control” shall have the
meaning set forth in this Agreement, as required by recently-enacted
Section 409A of the Code, and not as set forth in the Plan or in any employment
or retention agreement between the Company and the Optionee. The Optionee
acknowledges that the definition of Change of Control included in this Agreement
may in certain circumstances be less favorable to the Optionee, and the Optionee
agrees to such change. Except as expressly noted in this Section 8, this
Agreement shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms of the Plan or any employment or retention agreement
between the Company and the Optionee.

            TD BANKNORTH INC.
    By:      

--------------------------------------------------------------------------------

         Name:              Title:      

Optionee:

 

--------------------------------------------------------------------------------


             Name:
 
   

Date: _________________________________  

6